DETAILED ACTION
The communication dated 6/14/2021 has been entered and fully considered.
Claims 1, 3-11 and 20 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-11 and 20 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is considered to be Lim et al. (U.S. PGPUB 2009/0267269), hereinafter LIM. LIM teaches a method for curing a three-dimensional object in a layerwise manner by expositing it to ultraviolet radiation [0011-0013]. LIM teaches curing the layers with UV light-emitting diodes on the build material [0078]. LIM fails to disclose, teach or suggest a first light source only exposed to the build material of predefined number of layers and a final top layer of the same build material only exposed to the second light source to provide a glossy finish on the final top layer. One of ordinary skill in the art at the time of the effective filing date of the applicant’s invention would not be reasonably motivated to modify the method of LIM to only expose the first light source to curing a predefined number of layers and then exposing only the final layer to a second light source to provide a glossy finish on the final top layer, and the applicant has .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE BEHA whose telephone number is (571)272-2529.  The examiner can normally be reached on MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBAS RASHID can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 



/C.B./Examiner, Art Unit 1748                                                                                                                                                                                                        
/Abbas Rashid/Supervisory Patent Examiner, Art Unit 1748